Title: To Thomas Jefferson from the Commissioners of the Federal District, 30 March 1792
From: Commissioners of the Federal District
To: Jefferson, Thomas


          
            Sir
            George Town 30th. March 1792
          
          Having felt much anxiety at our last meeting to see business of some sort commenced here, we determined on the immediate errection of a Bridge over Rock Creek, and advertized for Models to be exhibited to us by the 26th. Mr. Herbaugh from Baltimore, an artist with whose ingenuity you must be acquainted from his patents, exhibited to us the inclosed one, which has our approbation, as well as that of all here. We had some doubts at first whether one Arch would be sufficient for the discharge of the water in times of great floods, but have been fully satisfied on that head by those who are best acquainted with it. A conditional agreement was immediately made with him of which you have inclosed a copy together with his estimate of the expences. The proprietors of the ground from the Creek to George Town, made a Cession last fall, of half their interest in it, for the purposes of a bridge and causeway which was deposited with Majr. L’Enfant, who has it still. This made it necessary for us to apply to them for a renewal of it, which we have obtained and send you a Copy of. You will observe we are bound to complete both the bridge and causeway before we can be entitled to the benefits of the cession. As the river at present occupies almost the whole of the street leading from George Town over the bridge, this would be perfectly useless without the causeway:  as the latter however is not included within the limits of the City, we do not think ourselves authorised to destine any part of the funds entrusted to us, to any purposes not so included, though immediately connected with it, and have thought it proper to submit the matter to the President’s consideration.
          Allowing the property ceded to the public to sell only at one half the price which such property commands at present in Baltimore and Alexandria, the public will be more than reimbursed the expences of the bridge and causeway, provided no sale is made till these are completed: so that the money advanced for effecting these objects, may be considered only as a loan and for a very short time. Upon the whole then, we doubt not but the President will approve of our making an absolute contract for them.—To enable you to judge better of the value of the property, we inclose you a survey we caused to be made of the Ground, with a sketch of the lots to be devided between the public and the individuals. Mr. Herbaugh gives us reason to think he will undertake the causeway likewise. He returns to Baltimore tomorrow to prepare for the undertaking he has engaged in conditionally, if it receives the President’s assent, of which we promised him to request you to drop him immediate notice at Baltimore that there may be no delay. Such indeed is the important point of view in which we consider this matter, that sooner than have incurred this, we should, notwithstanding the doubt respecting our authority, have agreed absolutely with him.
          It was our intention founded on the expectation of meeting Mr. Ellicot here, to have employed hands on the Post-road. A Skillful hand is engaged to superintend the work at the Quarries, which will commence the next week. We are in daily expectation of a person from Baltimore who has been highly recommended to us, to superintend the making of bricks.
          Many offers of lime from the Eastward have been made us, but so exorbitant that they have been declined, and we think ourselves fortunate in having done so, as we now have infinitely better made us from the upper parts of the Potowmac. Indeed our prospects from this quarter are very flattering both with respect to plank and lime. If lime can at present be supplied from thence on cheaper Terms than the Eastward, what may not be expected Summer twelvemonth, when we have the strongest assurances of the navigation being completed, and when we shall have the greatest demand for it. With respect to it’s quality, our information from those who have had experience of each, is, that the Potowmac lime is one fifth superior. Advertizements of the plans have been sent to Boston, Baltimore, Charleston and Richmond.
          
          As soon as we are informed of the success of the event you mention, our views will of course be extended to every possible object. From our short acquaintance with Mr. Herbaugh, we are impressed with the most favorable opinion of him, and besides flattering ourselves that he will be found generally useful, think he will be the most proper person we can engage, when it shall be necessary to undertake the canal and the contraction of Goose Creek.
          We have received a Letter from Majr. L’Enfant, refusing our offer to him and requesting we would recall our draft in his favor.
          This place is becoming an object of such consequence, as to be attracting the notice of Artists and labourers from all quarters. This being the case we will defer our answer to your offer respecting Germans ‘till Mr. Johnson’s arrival whom we expect in the course of a few days.
          We have conversed with Mr. Carroll on the subject of his house; who readily accedes to the proposition of having it rebuilt to the same state as when it was destroyed: We shall therefore employ persons immediately upon it.—We are Sir with the highest respect Your Obedt. hum Servts.,
          
            Dd: Stuart.Danl. Carroll
          
        